          Case 1:16-cr-00521-CM Document 138 Filed 03/07/19 Page 1 of 1



                     UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                       CRIMINAL APPEAL TRANSCRIPT INFORMATION - FORM B

TO BE COMPLETED BY ATTORNEY:

CASE NAME:                   United States                                                                         v.

                             Dwaine Collymore
DOCKET NUMBER:
                             16 Cr. 521 (CM)

COUNSEL'S NAME:              Jeremy Schneider, Esq.
COUNSEL'S ADDRESS:           100 Lafayette Street, Suite 501
                             New York, New York 10013
COUNSEL'S PHONE:             212-571-5500
                                                  QUESTIONNAIRE

              ~ I am ordering a transcript.
              01     am not ordering a transcript. Reason :        aily copy available  Ou.s.
                                                                   ther (attach explanation)
                                                                                                   Atty. placed order


                                                 TRANSCRIPT ORDER

         Prepare transcript of

             !vi    Pre-trial proceedings:   Plea held on 2/15/2018
                                                                (Description & Dates)

                    Trial :_ _ _ _ _ _ _ _ _ _ _ _-,;::;::::~~Tin;t;,;;)_ _ _ _ _ _ _ __
                                                   (Description & Dates)

             V' I   Sentencing:   held on 2/25/ 19
                                                                (Description & Dates)

                    Post-trial proceedings:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                           (Description & Dates)

         1   Jeremy Schneider                       , hereby certify that 1 will make satisfactory arrangements with
         '          (counsel's name)

the court reporter for payment of the costs of the transcript in accordance with FRAP 1O(b ).

         Method of payment:                           CJA Fann 24

                                                                                   3/7/2019
                                                                                           Date


TO BE COMPLETED BY COURT REPORTER AND FORWARDED TO COURT OF APPEALS:

                                                 ACKNOWLEDGMENT

         Date order received : _ _ _ _ _ _ _ _ __                        Estimated Number of Pages : _ _ __

         Estimated completion date: _ _ _ _ _ __



                    Court Reporter's Signature                                              Date

Attorney(s): Send completed fonn to the U.S. District Court as that court may require and send copies to the
Court of Appeals, U.S. Attorney's Office, and Court Reporter.
Court Reporter(s): Send completed acknowledgement to the Court of Appeals Clerk.
